Citation Nr: 0519358	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-12 793	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than August 21, 
2001, for the grant of service connection for residuals of a 
fracture of the right second metatarsal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served in the Army National Guard of 
Massachusetts from March 1996 to March 1998.  She had her 
initial period of active duty for training from July 8, 1996, 
to September 2, 1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In April 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

1.  The RO received the veteran's initial claim for service 
connection for residuals of a fracture of the right second 
metatarsal on August 21, 2001.

2.  There is no prior written communication from the veteran 
or her representative requesting a determination of 
entitlement or evidencing a belief in entitlement to service 
connection for residuals of a fracture of the right second 
metatarsal or indicating an intent to apply for service 
connection for such.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 21, 
2001, for the grant of service connection for residuals of a 
fracture of the right second metatarsal, are not met.  38 
U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in August 2002, and a supplemental statement of 
the case in April 2005 which notified her of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the April 2002 rating decision denied an 
earlier effective date for an earlier (February 2002) rating 
decision's grant of service connection for residuals of a 
fracture of the right second metatarsal.  Only after the 
rating action was promulgated did the RO, pursuant to the 
April 2004 remand, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in her possession that 
pertains to the claim.  The notice letters were issued in 
April and October 2004.  

While the notice provided to the veteran in April and October 
2004 was not given prior to the first RO adjudication of the 
claim in April 2002, the notice was provided by the RO 
pursuant to the April 2004 remand and prior to 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate her claim.  She was also advised of what 
evidence VA would obtain for her, and of what evidence she 
was responsible for submitting, and also advised to submit 
relevant evidence in her possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
examination reports and stamped copies of the veteran's 
submitted claim.  The veteran has not indicated that there 
are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that she was 
initially seen for right foot complaints in August 1996 and 
was diagnosed with a healing sprain fracture of the second 
metatarsal.  Subsequent treatment records show treatment for 
intermittent right foot complaints.  

On August 21, 2001, the veteran's original claim for service 
connection for residuals of a fracture of the right second 
metatarsal was received.  

In January 2002, the veteran underwent a VA orthopedic 
examination.  At the time of the examination she reported the 
onset of right foot pain during basic training in service and 
subsequently continued to have ongoing right foot pain.  The 
diagnosis was residual pain status post right second 
metatarsal fracture with early degenerative joint disease.

Service connection was granted for residuals of a right 
second metatarsal fracture in a February 2002 rating 
decision, effective from August 21, 2001, the date the 
veteran's initial claim was received.  In correspondence, 
received in March 2002, the veteran raised the issue of an 
earlier effective date for the grant of service connection.

An April 2002 rating decision denied an earlier effective 
date for the grant of service connection for the veteran's 
residuals of a fracture of the right second metatarsal on the 
basis that her original claim was received on August 21, 
2001.

Analysis

The veteran contends that she is entitled to an earlier 
effective date for service connection for her residuals of a 
fracture of the right second metatarsal because she was not 
advised of her rights or given any information regarding how 
to file for VA compensation.  Therefore, she contends she is 
entitled to an effective date immediately following her 
discharge from service.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. §§ 5107(b).

In this case, the RO received the veteran's original claim 
for service connection for residuals of a fracture of the 
right second metatarsal on August 21, 2001, more than one 
year after the veteran's separation from service in March 
1998.  When it granted service connection for her right foot 
disability in a February 2002 rating decision, it assigned 
August 21, 2001, as the effective date of the award.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Review of the claims 
folder reveals no claims filed prior to August 21, 2001.  
There is no document submitted prior to that date that 
requests a determination of entitlement or evidencing a 
belief in entitlement to service connection for a right foot 
disability or indicated an intent to apply for service 
connection for a right foot disability.  38 C.F.R. §§ 3.1(p), 
3.155(a).

As noted above, the veteran argues that she is entitled to 
service connection for residuals of a fracture of the right 
second metatarsal effective from the day after her discharge 
from service.  She believes that her procedural rights were 
violated because she was not earlier advised of her right to 
file a claim or given information on how to do so.  The Board 
has no jurisdiction with regard to the procedural process 
during her military service and must apply the law and 
regulations within its own jurisdiction.  

Applicable VA law clearly provides that where a claim for 
service connection for a particular disability is filed more 
than one year after discharge from service, the effective 
date of a grant of service connection for that disability is 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is 
simply no formal or informal claim for service connection for 
a right foot disability prior to August 21, 2001.  
Accordingly, there is no legal basis to assign an earlier 
effective date for the award.


ORDER

Entitlement to an effective date earlier than August 21, 
2001, for the grant of service connection for residuals of a 
fracture of the right second metatarsal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


